FILE COPY




                                 CAUSE NO. 12-15-00285-CR
                                IN THE COURT OF APPEALS
                       TWELFTH COURT OF APPEALS DISTRICT
                                          TYLER, TEXAS


WILLIE HENDERSON, JR.,                }       APPEALED FROM 7TH DISTRICT COURT
APPELLANT

V.                                    }       IN AND FOR

THE STATE OF TEXAS,                   }       SMITH COUNTY, TEXAS
APPELLEE

                                             ORDER
       Appellant is represented by Mr. Austin R. Jackson, appointed counsel. On November 25,
2015, this Court notified Appellant’s counsel that a Docketing Statement was to be filed and
gave him until December 7, 2015, to file it. TEX. R. APP. P. 32.2. Thereafter, when no
Docketing Statement was filed, Appellant’s counsel was again notified on December 8, 2015,
that the Docketing Statement was past due and was given until December 18, 2015, to file a
Docketing Statement. As of the date of this Order, no satisfactory response has been received.
       Pursuant to TEX. R. APP. P. 32.2 it is ORDERED that the Honorable Kerry L. Russell,
Judge of the 7th District Court of Smith County, shall immediately conduct a hearing to
determine the cause of counsel’s failure to file the Docketing Statement and whether the
Appellant has abandoned the appeal.
       It is FURTHER ORDERED that the trial court determine whether: (1) Appellant is
indigent and entitled to the appointment of counsel on appeal; (2) Appellant has sufficient funds
to retain counsel; or (3) Appellant desires to represent himself on appeal.
       It is ADDITIONALLY ORDERED that once findings are made as to the above issues,
the trial court shall appoint counsel, give Appellant an appropriate deadline for retaining counsel,
or administer the appropriate warnings concerning the dangers of self-representation, in
accordance with its findings and the court shall also take necessary action to insure the prompt
filing of the Docketing Statement with this Court.
                                                                                    FILE COPY




       It is FINALLY ORDERED that a supplemental record containing the court’s findings of
fact and conclusions of law and any appropriate order(s) attendant thereto be certified to this
Court on or before January 22, 2016.
       WITNESS the Honorable James T. Worthen, Chief Justice of the Court of Appeals, 12th
Court of Appeals District of Texas, at Tyler.
       GIVEN UNDER MY HAND AND SEAL OF SAID COURT, at my office this the
23rd day of December 2015, A.D.

                                                   PAM ESTES, CLERK
                                                   12TH COURT OF APPEALS


                                                   By: ________________________________
                                                   Katrina McClenny, Chief Deputy Clerk